Case 9:19-bk-11573-MB       Doc 1502 Filed 12/04/20 Entered 12/04/20 16:19:14       Desc
                              Main Document    Page 1 of 6


  1   O’MELVENY & MYERS LLP
      Evan M. Jones (S.B. # 115827)
  2   Brian M. Metcalf (S.B. # 205809)
      400 South Hope Street, 18th Floor
  3   Los Angeles, CA 90071-2899
      Telephone: (213) 430-6000
  4   Facsimile: (213) 430-6407
      E-mail: ejones@omm.com
  5   E-mail: bmetcalf@omm.com

  6   Samantha M. Indelicato (N.Y. SBN: 5598263)
      (appearing pro hac vice)
  7   Seven Times Square
      New York, NY 10036
  8   Telephone: (212) 326-2000
      Facsimile: (212) 326-2061
  9   E-mail: sindelicato@omm.com

 10   Attorneys for UBS AG, London Branch
      and UBS AG, Stamford Branch
 11

 12                          UNITED STATES BANKRUPTCY COURT FOR

 13            THE CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION

 14

 15   In re:                                       Case No. 9:19-bk-11573-MB

 16   HVI CAT CANYON INC.,                         Chapter 11

 17                       Debtor.                  UBS AG, LONDON BRANCH AND UBS
                                                   AG, STAMFORD BRANCH’S REPLY IN
 18                                                SUPPORT OF THE TRUSTEE’S
                                                   MOTION FOR ORDER CONVERTING
 19                                                CHAPTER 11 CASE TO CHAPTER 7

 20                                                Hearing
                                                   Date: December 11, 2020
 21                                                Time: 2:00 p.m.
 22                                                Place: Courtroom 201
                                                           1415 State Street
 23                                                        Santa Barbara, California 93101

 24                                                The hearing will be conducted remotely,
                                                   using ZoomGov video and audio.
 25

 26

 27

 28



      OMM_US:79289372.2
Case 9:19-bk-11573-MB            Doc 1502 Filed 12/04/20 Entered 12/04/20 16:19:14                            Desc
                                   Main Document    Page 2 of 6


  1              UBS AG, London Branch and UBS AG, Stamford Branch (together, “UBS”) submit this

  2   reply in support of the Trustee’s motion to convert to Chapter 7 (the “Motion to Convert”)1 and

  3   in reply to the sole objection lodged by insider GLR, LLC (“GLR”).2 Under Section 1112(b) of

  4   the Bankruptcy Code, courts shall convert a Chapter 11 case to Chapter 7 for cause and caselaw

  5   makes clear cause includes the best interests of creditors and other stakeholders, inability to confirm

  6   a plan of reorganization and economy. The Trustee has shown that each is present here and that

  7   conversion is appropriate. GLR suggests without authority that all issues in a case must be resolved

  8   before conversion, but this is not the case. Indeed, were this true there would be no reason to ever

  9   convert as administration of the estate would always be complete before conversion. The Motion

 10   to Convert should be granted.

 11   I.         ARGUMENT

 12              Section 1112(b) of the Bankruptcy Code provides that “after notice and a hearing, the court

 13   shall convert a case under this chapter to a case under chapter 7 . . . for cause.” Among other things,

 14   “cause” includes “substantial or continuing loss to or diminution of the estate and the absence of a

 15   reasonable likelihood of rehabilitation” and “inability to effectuate substantial consummation of a

 16   confirmed plan.”3 Where cause exists, courts will generally honor the request of a party in interest

 17   to convert the case unless such action is not in the best interests of all stakeholders.4

 18              The Trustee has demonstrated that there is cause for conversion. The Trustee has completed

 19   the sales of substantially all of the Debtor’s tangible assets on or around October 28, 2020, leaving

 20   minimal tangible assets with no value, and claims against insiders including GLR, whose

 21   prosecution has been provided for following conversion. Additionally, as of November 13, 2020,

 22   the Trustee abandoned most of the remaining real and personal property assets. As a result, the

 23   1
       Capitalized terms used but not otherwise defined herein shall have the meaning given to such terms in the Motion to
      Convert.
 24
      2
          See Limited Objection to Motion to Convert Case to Chapter 7 [Docket No. 1493] (the “Objection”).
 25   3
       11 U.S.C. § 1112(b)(4)(A), (M); see, e.g., In re Johnston, 149 B.R. 158, 161–162 (B.A.P. 9th Cir. 1992) (granting
      conversion where the debtor lacked ability to effectuate a plan); In re Corona Care Convalescent Corp., 527 B.R. 379,
 26   382 (Bankr. C.D. Cal. 2015) (finding cause to convert where there was continuing loss to or diminution of the estate).
      4
 27    In re Consol. Pioneer Mortg, Entities, 248 B.R. 368, 375 (9th Cir. 2001) (noting that courts have broad discretion in
      determining what constitutes cause for conversion).
 28
                                                                2
      OMM_US:79289372.2
Case 9:19-bk-11573-MB           Doc 1502 Filed 12/04/20 Entered 12/04/20 16:19:14                            Desc
                                  Main Document    Page 3 of 6


  1   Trustee does not have the revenue or personnel necessary to keep the estate operating.5 Without

  2   its oil and gas operations or any revenue, the estate cannot effectuate a plan or take any other steps

  3   towards rehabilitation. Reorganization for this estate is simply not possible at this point.

  4            Moreover, it is no longer in the best interests of creditors and the estate to continue to

  5   administer the estate under Chapter 11. As noted in the Motion to Convert, the Trustee’s future

  6   efforts will consist of investigation and litigation of avoidance claims and other claims for relief

  7   and it is likely more cost-effective to prosecute the litigation claims in a Chapter 7 case.

  8   Accordingly, converting the case at this time is in the best interests of creditors and the estate.

  9   Conversion avoids the significant costs attendant to Chapter 11, including administrative

 10   compliance and US Trustee fees.

 11            Notably, most parties realize and agree that this is the appropriate and necessary next step

 12   for the estate. Only one party filed an objection to the Motion to Convert—GLR. GLR filed its

 13   Objection to raise two issues with conversion. GLR suggests that its issues need to be resolved

 14   prior to conversion. GLR, however, misapprehends the standard for conversion under Section

 15   1112(b). The standard for conversion does not require the Trustee to complete certain actions prior

 16   to conversion or resolve all ongoing situations. The existence of open issues with a third party is

 17   not a basis to delay or deny the Motion to Convert as long as conversion is still in the estate’s best

 18   interest. Indeed, were that the rule, no case would ever be converted as once all issues are resolved

 19   the case could simply be dismissed.

 20            Moreover, neither of the issues raised by GLR is an impediment to conversion. The issues

 21   raised by GLR are more appropriately addressed through other avenues—either directly with the

 22   Trustee and his advisors or through GLR’s own motion for the requested relief.

 23            First, GLR claims that the escrow account in which the Trustee is holding postpetition rent

 24   payable to GLR is an ongoing situation that “makes conversion inappropriate until it is addressed.”

 25   As Trustee’s counsel has indicated on the record several times, the Trustee is maintaining this

 26
      5
        In re Johnston, 149 B.R. 158,162 (B.A.P. 9th Cir. 1992) (finding cause to convert where the debtor lacked sufficient
 27   income to continue operations); see also In re FRGR Managing Member LLC, 419 B.R. 576, 584 (Bankr. S.D.N.Y.
      2009) (finding cause to convert where the debtor was not engaged in any ongoing business and was unable to otherwise
 28   fund a plan).
                                                                3
      OMM_US:79289372.2
Case 9:19-bk-11573-MB            Doc 1502 Filed 12/04/20 Entered 12/04/20 16:19:14                    Desc
                                   Main Document    Page 4 of 6


  1   escrow account pursuant to the initial cash collateral order entered by the Bankruptcy Court for the

  2   Southern District of New York when the case was first filed. The escrow will remain a part of the

  3   estate until the Trustee and GLR resolve any dispute over the rent payments. This Court has already

  4   instructed GLR that its remedy is not through objection to financing, payment of administrative

  5   claims or now interfering with conversion. If GLR seeks relief, it must do so by appropriate motion

  6   or adversary proceeding and not through ill-based objections to actions in the case. Such remedies

  7   can certainly be sought against a Chapter 7 estate.

  8              Second, GLR argues that the Trustee is leaving behind transformers containing hazardous

  9   materials stored on GLR’s premises. This is similarly not a basis to delay conversion of this case.

 10   If the transformers are property of the estate, and have not been abandoned already, they become

 11   an asset of the Chapter 7 estate and will be administered as such. It must be noted that GLR’s

 12   evidence leaves significant questions on each of these issues. First, it is not clear that these

 13   transformers are, in fact, the Debtor’s property. The declaration of Ms. Whalen, who was an officer

 14   of and counsel to the Debtor, makes no such claim. Nor were the transformers at issue scheduled

 15   by the Debtor -- a process in which, UBS understands, Ms. Whalen to have been substantially

 16   involved.6 Even if the transformers are considered property of the estate, the Trustee abandoned

 17   nearly all of the estate’s remaining assets pursuant to the Court’s order granting the Trustee’s

 18   motion to abandon that was entered on November 13, 2020.7 The Abandonment Motion indicated

 19   the Trustee sought authority to abandon “property . . . that remains unsold after the Trustee’s sale

 20   of all or a portion of the Debtor’s assets,” which would include any interest in the transformers.8

 21   The Abandonment Order only excluded a small subset of the assets of the estate, which did not

 22   include the property at issue in the GLR Objection.9 Specifically, the Abandonment Order grants

 23

 24
      6
          See Schedules A/B: Assets – Real and Personal Property [Docket No. 171].
      7
       See Order Granting Motion Authorizing Trustee to Abandon Unsold Leases and Executory Contracts [Docket No.
 25   1447] (the “Abandonment Order”).
      8
       See Trustee’s Notice of Motion and Motion for an Order Authorizing the Abandonment of any Unsold Assets and
 26   Rejection of Unexpired Leases and/or Executory Contracts; Memorandum of Points and Authorities; Declaration of
      Michael A. McConnell and Request for Judicial Notice in Support Thereof [Docket No. 1288] (the “Abandonment
 27   Motion”).
 28   9
          See Abandonment Order, ¶ 4; see also Notice of Trustee’s Abandonment [Docket No. 1452].
                                                                4
      OMM_US:79289372.2
Case 9:19-bk-11573-MB       Doc 1502 Filed 12/04/20 Entered 12/04/20 16:19:14                  Desc
                              Main Document    Page 5 of 6


  1   the Trustee authority to abandon “all operating real and personal property assets of the estate except

  2   for the (1) Adam, (2) Bettiga, (3) Laine, (4) Moretti, and (5) RB McFaddin leases . . . [and] all

  3   orphan wells.” Accordingly, if the transformers were property of the estate, such property would

  4   have been abandoned by the Trustee pursuant to the Abandonment Order.                 Ms. Whalen’s

  5   declaration apparently suggests a parol meaning contrary to the clear language of the Abandonment

  6   Order: that somehow because the Trustee allegedly knew of GLR’s complaint about the

  7   transformers -- which was never presented to the Court -- that the Order doesn’t address them.

  8   There is no logic to this argument, but it can certainly be presented in a Chapter 7 case if GLR

  9   wants to pursue this quixotic quest. Finally, as the Court is well aware from briefing on the

 10   Abandonment Motion, the Chapter 7 estate can abandon property so long as no imminent and

 11   identifiable risk to public safety is shown. If the insiders wish to show that transformers apparently

 12   sitting physically, if not legally, abandoned on property for years -- property that was quitclaimed

 13   to the insiders shortly before this case was filed -- suddenly poses an imminent risk, the courthouse

 14   will be open during a Chapter 7 case. Conversion need not be delayed.

 15   II.     CONCLUSION

 16           Cause exists to convert this case to Chapter 7. Not only has the Trustee shown substantial

 17   loss to and diminution in value of the estate but also he has shown the inability to consummate a

 18   plan. The estate has no material physical assets and no operations beyond pursuing claims against

 19   insiders, and unfortunately there is no possibility of rehabilitation. The Trustee’s Motion to Convert

 20   should be granted and the case converted to Chapter 7.

 21

 22

 23

 24

 25

 26

 27

 28
                                                        5
      OMM_US:79289372.2
Case 9:19-bk-11573-MB     Doc 1502 Filed 12/04/20 Entered 12/04/20 16:19:14        Desc
                            Main Document    Page 6 of 6


  1           Dated: December 4, 2020

  2                                                EVAN M. JONES
                                                   BRIAN M. METCALF
  3                                                SAMANTHA INDELICATO
                                                   O’MELVENY & MYERS LLP
  4

  5
                                                   By:      Evan M. Jones
  6                                                            Evan M. Jones
  7                                                Attorneys for UBS AG, London Branch
                                                   and UBS AG, Stamford Branch
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               6
      OMM_US:79289372.2
